Citation Nr: 1632887	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction, prior to September 15, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 rating decision increased the evaluation for coronary artery disease, status post myocardial infarction, to 30 percent effective September 15, 2014.

The Veteran presented sworn testimony at a hearing before the undersigned in October 2014.  A transcript of that hearing is of record. 

This matter was previously before the Board in February 2015 and October 2015.  In its October 2015 remand, the Board directed the AOJ to obtain additional medical records and a retrospective medical opinion.  As there has not been substantial compliance with these remand directives, the appeal is again REMANDED to the AOJ.  Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the appellant if further action is required.


REMAND

In its October 2015 remand, the Board directed that a retrospective medical opinion be obtained addressing whether the Veteran had left ventricular hypertrophy (LVH) between August 31, 2010 and September 14, 2015.  An opinion was obtained in January 2016 wherein a VA examiner did not address the question posed, but instead opined that the Veteran's LVH is caused by hypertension, not his service-connected CAD.  No rationale was provided for this opinion.  This opinion is inadequate and a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2015 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his coronary artery disease symptoms, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers, including Dr. Liu/Monmouth Cardiology Associates since March 2010.  

4.  Obtain an addendum to the retrospective VA opinion provided in January 2016.  The examiner should state whether it was at least as likely as not that there was LVH during the period from August 31, 2010 through September 14, 2015.  

A detailed rationale for any opinion expressed should be set forth.  If any opinion cannot be expressed without resorting to speculation, please state why that is so.

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

